Citation Nr: 0632849	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  99-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for left ulnar 
palsy with a history of dislocation, currently evaluated as 
10 percent disabling.

2.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for left shoulder impingement.

3.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions, dated in July 
1999 and August 2003, from the Department of Veterans Affairs 
(VA) regional office (RO) in St. Louis, Missouri.  The first 
decision, in pertinent part, denied an increased evaluation 
for left ulnar palsy.  The pertinent adjudications in the 
second decision allowed service connection for two 
disabilities: (1) left shoulder impingement and (2) lumbar 
strain.  The RO assigned an initial 10 percent rating for 
each.

The issue of entitlement to an assignment for an initial 
evaluation in excess of 10 percent for lumbar strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Left ulnar palsy with a history of dislocation is 
manifested by symptoms of sensory disturbance, including 
intermittent pain, hyperesthesia, and a slight decrease in 
pinprick sensation of the medial aspect of his left upper 
extremity without loss of motor function; left ulnar palsy 
with a history of dislocation is not shown to be manifested 
by marked interference with employment, frequent 
hospitalizations, or functional impairment due to pain

2.  Left shoulder impingement is manifested by symptoms of 
limitation of motion with 160 degrees of forward flexion of 
the left shoulder with mild stiffness beginning at 160 
degrees, 160 degrees in abduction with pain at the end range 
of 160 degrees and 60 degrees of external rotation with mild 
pain at the extreme range of 60 degrees; left shoulder 
impingement is not shown to be manifested by marked 
interference with employment, frequent hospitalizations, or 
functional impairment due to pain.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left ulnar palsy with a history of dislocation have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic 
Code 8516 (2005).

2.  The criteria for assignment of an initial rating in 
excess of 10 percent for left shoulder impingement have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in May 2002.  As 
previously noted, the original RO decision pertaining to the 
denial of an increased rating for left ulnar palsy was 
entered in July 1999, which was before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) also made it clear that where, as 
in this case, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.  The May 2002 notice preceded the 
August 2003 rating decision, which denied service connection 
for left shoulder impingement.

The May 2002 VCAA notice letter complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)." 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
veteran's status and effective date.  Despite the exclusion 
of these elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to the issues decided herein.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
veteran's status as an honorably discharged veteran has been 
established, as have the existence of his disabilities and a 
connection between the veteran's service and the 
disabilities.  Since the Board finds that increased ratings 
for left ulnar palsy and left shoulder impingement are not 
warranted in this appeal, effective dates of an increased 
evaluation is not an issue before the Board.  In sum, the 
lack of notice has no prejudicial consequence.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the current level of disability due to the veteran's service-
connected disabilities.  There is sufficient medical evidence 
of record to make a decision on the claims on appeal decided 
herein.

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity 
occasioned by the current level of disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To determine the current 
level of impairment, the disability must be evaluated in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in equipoise or is in support of the claim, it is 
allowed.  Id.  When a reasonable doubt arises regarding the 
claim, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2005).  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2005).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-50 (1992); Pernorio, 2 Vet. App. at 629 (1992).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2005).  

Left ulnar palsy has been evaluated as incomplete paralysis 
of the ulnar nerve under 
Diagnostic Code 8516.  That diagnostic code provides a 60 
percent disability rating for complete paralysis in the major 
extremity, and a 50 percent rating for the minor 
extremity.  If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals in either 
extremity; a 30 percent rating for moderate residuals in the 
major extremity (20 percent for minor extremity); and a 40 
percent rating for severe residuals in the major extremity 
(30 percent for minor extremity).  38 C.F.R. 
§ 4.124a.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The veteran's service-connected left shoulder impingement is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (Traumatic arthritis).  
Objective medical evidence establishes the veteran is right 
hand dominant; therefore, his left upper extremity is 
considered the minor extremity.  

Under Diagnostic Codes 5003 and 5010, degenerative arthritis 
due to trauma will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  When the 
limitation of motion of a specific joint or joints is 
noncompensable under the appropriate diagnostic code, 
however, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

Under Diagnostic Code 5201, limitation of arm motion, a 
minimum compensable rating of 20 percent is assigned for the 
dominant arm when motion is limited at shoulder level.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  A 30 
percent rating is warranted when dominant arm motion is 
limited to midway between the side and shoulder level.  
Finally, a maximum schedular rating of 40 percent is allowed 
for the dominant arm when motion is limited to 25 degrees 
from the side.  For the minor arm, a minimum rating of 20 
percent is warranted when limitation of motion is at shoulder 
level or midway between the side and shoulder level.  When 
minor arm motion is limited to 25 degrees from the side, a 30 
percent rating is allowed. 

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  private medical 
treatment records, VA outpatient treatment records, VA 
examination reports, Social Security Administration (SSA) 
records, 


and the veteran's contentions, as presented in written 
statements and briefs.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Left Ulnar Palsy with History of Dislocation

A review of the record indicates an increased rating in 
excess of 10 percent for left ulnar palsy is not warranted.  
At the recent VA examination in December 2005, the veteran's 
chief complaint was his left elbow was painful with weather 
changes.  He denied any changes in pain with repetitive 
movement.  On examination, the veteran had full or normal 
strength (5/5) and good range of motion with full extension 
and limitation of only 15 degrees in flexion of the elbow.  
There is no indication that the decrease in flexion is 
attributable to left ulnar palsy, however, as the veteran's 
range of motion was the same for his right upper extremity.  
Even if the demonstrated limitation of left elbow flexion 
were attributable to the service-connected disability, such 
limitation of flexion is not to a compensable degree under 
Diagnostic Code 5206, which requires limitation of flexion to 
100 degrees in order to warrant a 10 percent evaluation.  
Earlier VA examinations, done in June 1999 and June 2003, 
revealed results consistent with the 2005 VA examination.  On 
neurological examination, findings included the following 
sensory disturbance: hyperesthesia and a slight decrease in 
pinprick sensation of the medial aspect of his left upper 
extremity.  The veteran also demonstrated a slight decrease 
in left grip strength in earlier examinations, but there was 
no muscle wasting or atrophy, or impairment of fine motor 
control, and coordination was intact.  This disability 
picture consists primarily of mild sensory disturbance, 
currently without weakness or loss of 


strength.   As such, the veteran's service-connected left 
ulnar palsy is most appropriately characterized as mild 
incomplete paralysis.

Interpretation of X-rays failed to disclose any arthritis, 
dislocation, or ankylosis of the left elbow, i.e., the 
impression was "within normal limits".  Consequently, 
Diagnostic Code 5010 (Arthritis due to trauma), Diagnostic 
Code 5205 (Ankylosis of elbow), Diagnostic Code 5209 (Other 
impairment of flail joint elbow), Diagnostic Code 5210) 
Nonunion of radius and ulna with false flail joint, and 
Diagnostic Code 5211 (Impairment of ulna) are not for 
application.  The examiner also found that repetitive 
movement did not result in functional impairment; therefore, 
no additional compensation is warranted for DeLuca factors.  
In sum, the evidence reflects no schedular basis for an 
increased evaluation in excess of 10 percent for left ulnar 
palsy.

The evidence presents no record of extraordinary factors, 
such that the service-connected left ulnar palsy has markedly 
interfered with the veteran's employment or has required 
frequent hospitalizations.  On the contrary, the veteran 
reported to the December 2005 VA examiner that his service-
connected back and left shoulder disabilities (not his left 
ulnar palsy) impacted on his ability to continue his 
occupation as a tool and dye machinist.  In the absence of 
such factors, the Board is not required to discuss any 
further the possible application of 38 C.F.R. 
§ 3.321(b)(1) for left ulnar palsy.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Left Shoulder Impingement

The veteran contends that his left shoulder impingement has 
greatly worsened over the period of this appeal.  He states 
that it affects his entire left upper body with symptoms of 
severe pain on a daily basis.  The Board notes at the outset 
that consideration has been given to the Court's 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to a higher rating for 
his left shoulder impingement for any period of time based on 
the facts found 


during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A 
review of the evidence indicates that the veteran does not 
meet the criteria for a higher evaluation for any stage 
during the period of time in question.

The current evaluation of 10 percent is based on x-ray 
evidence of arthritis and limitation of motion.  The veteran 
does not meet the criteria for a 20 percent or higher rating 
because his limitation of motion is of such a mild degree 
that it is noncompensable under Diagnostic Code 5201, the 
applicable diagnostic code.  On the veteran's recent VA 
compensation examination in December 2005, the left shoulder 
lacked only 20 degrees in forward flexion with mild stiffness 
beginning at 160 degrees.  The veteran lacked 20 degrees in 
abduction of his left shoulder with pain at the end range of 
160 degrees.  He also lacked 30 degrees of external rotation 
of the left shoulder with mild pain at the extreme range.  An 
earlier VA examination in June 2003 and a VA outpatient note 
in February 1998 reflect full range of motion in all tests of 
the left shoulder.  Although there is clearly an increase in 
limitation of motion between 1998 and 2005, an increased 
rating is not warranted because the capacity to raise the 
left shoulder above shoulder level has not been lost.  To the 
contrary, the veteran retains the capacity to raise his left 
shoulder far above 90 degrees in abduction and forward 
flexion, and he retains 60 degrees of external rotation.  
Consequently, the schedular criteria for a rating in excess 
of 10 percent have not been met.  

The disability picture for the left shoulder also indicates 
that compensation pursuant to DeLuca is not warranted.  In 
this regard, the 2005 VA examiner noted there was no change 
in range of motion following repetitive movement.  The 
veteran's range of motion was also unaffected by stiffness or 
pain beyond the 160 degrees in forward flexion and abduction, 
as these manifested at the extreme range.  In sum, there was 
no objective evidence of functional impairment.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain is to be rated 
at the same level as functional loss where motion is 
impeded).  

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The veteran asserts that he 
is no longer able to follow employment as a machinist because 
of his service-connected left shoulder impingement, but he 
has failed to present any evidence of particular 
circumstances, such as frequent periods of hospitalization or 
marked interference with employment due to his service-
connected right left shoulder impingement disability, that 
render impractical the application of the regular rating 
criteria.  There is no evidence, such as a statement from an 
employer, showing that the veteran has been economically 
harmed, by his service-connected left shoulder impingement, 
beyond the degrees of disability anticipated by the 10 
percent rating for x-ray evidence of arthritis and limitation 
of motion.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell, 9 Vet. App. 337 
(1996); Shipwash, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  As there is no objective evidence showing that 
the veteran's service-connected left shoulder impingement 
disability, by itself, has a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.
   

ORDER

An evaluation in excess of 10 percent for left ulnar palsy 
with a history of dislocation is denied.

An initial evaluation in excess of 10 percent for left 
shoulder impingement is denied.




REMAND

Lumbar Strain

The veteran's lumbar strain is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) (Lumbosacral 
strain).  The veteran contends that his back disability, 
service connected as lumbar strain, has been characterized 
incorrectly, and as such, the degree of disability has not 
been fully evaluated.  On his VA Form 9, the veteran points 
to "complications of the discs."  

The VA examiner initially diagnosed the veteran's back 
disability as lumbar spine strain in June 2003.  Based on 
this VA examination, the RO granted service connection for 
lumbar strain.  However, all pertinent evidence was not of 
record at the time of VA's initial diagnosis.  Competent 
medical evidence contained in SSA records does reflect some 
disc pathology.  Specifically, SSA records show the 
interpretation of an August 1998 MRI (magnetic resonance 
imaging), which indicates findings of mild disc desiccation 
and minimal bulging at the lumbosacral junction.  The overall 
impression was an unremarkable MRI lumbar spine, other than 
very minimal degenerative disc changes at the lumbosacral 
junction.  This was preceded by an MRI in June 1996 that was 
noted to be unremarkable.  SSA records also show a diagnosis 
of left L5-S1 radiculopathy and persistent findings of no 
ankle jerk/no Babinski sign.  (Babinski sign is "loss or 
lessening of the Achilles tendon reflex in sciatica this 
distinguishes it from hysteric sciatica".  See Dorland's 
Illustrated Medical Dictionary, 29th Edition, p. 1638).  SSA 
records were not associated with the veteran's file until 
August 2005.  

The Court has held, in substance, that where service 
connection is in effect for one diagnosis involving some 
component of an anatomical or functional system, and there 
are additional diagnoses concerning pathology of that system 
of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service-connected and those that are not.  See Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993).  Accordingly, 
additional medical evidence is needed to determine what, if 
any, additional diagnoses that pertain to lumbar spine 
pathology are appropriate; and if there are additional 
diagnoses, what, if any, additional pathology is related to 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for 
a VA spine examination to determine the 
current severity of his lumbar strain.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  [The examiner 
should note, in particular, the results 
of magnetic resonance imaging of the 
lumbar spine accomplished in June 1996 
and September 1998.]  Any indicated tests 
should be accomplished, including range 
of motion studies of the lumbar spine.  
The examiner should determine whether any 
disc pathology is present and if so, 
whether it is related to service-
connected lumbar strain, including 
aggravation of a non-service connected 
disability by a service-connected 
disability, or otherwise related to 
service.  The clinician should note that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition, beyond its natural 
progression, versus a temporary flare- up 
of symptoms.  If it is determined that no 
relationship to service exists, then to 
the extent possible, the examiner should 
distinguish between the veteran's 
symptomatology associated with lumbar 
strain and any impairment that may be 
attributable to any nonservice-connected 
disorder.  If no distinction can be made, 
the examiner should so state.                           


If the provider cannot answer any of the 
above questions without resort to pure 
speculation, he or she should so 
indicate.

2.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to his claim as the 
information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2005); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then readjudicate the 
claim for an assignment of an initial 
evaluation in excess of 10 percent for 
lumbar strain.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


